DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of U.S. Patent No. 11213953 (hereinafter referred to as ‘395) in view of Menon et al (US 20190339693)
	Regarding Claim 1,  ‘395 Claim 1 (and parent claim 1) claims, word for word, each limitation in Claim 1 of the present application except the limitations below.
Claim 19 further claims detecting, using one or more robot sensors, that the object is within the robot workspace (see “detecting the object is in the robot workspace is by the robot based on robot vision data from one or more robot vision components of the robot”). 
‘395 does not appear to claim the following, but Menon does teach: wherein the one or more robot sensors are in addition to the vision components in the first area of the environment (see at least robot using computer vision to detect and identify items in its workspace and select which one to pick up next in par. 0022 in addition to having camera upstream on a conveyor belt to detect objects before they get to the robot in par. 0072)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed by ‘395 to incorporate the teachings of Menon wherein there is a camera upstream on a conveyor belt leading to the robot in addition to a robot camera used to identify items within its workspace . The motivation to incorporate the teachings of Menon would be to allow for autonomous robot operation, which reduces the need for unnecessary human guidance and the latency associated with it (see par. 0072).
For Claims 2-12, the claims match word for word so the following table is provided to match claims from ‘935 to claims from the present application: Note examiner acknowledges Claim 6 is not an exact match but Claim 6 of ‘935 claims robot vision components, which are a type of robot sensor, making the scope of Claim 6  of ‘935 narrower than and fall within the scope of Claim 6 of the present application.
17/535393
US Patent 1121395
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the element "the remote client device” in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, “the remote client device” will be interpreted as a typo meant to recite “a remote client device” and refer back to the remote client device described in par 0053 of applicant’s specification. Claims 2-13 are rejected for being dependent on Claim 1 and failing to cure the deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al (US 20190339693) in view of Goldberg et al (US 20200238534)
 Regarding Claim 1, Menon teaches: a method (see at least par. 0072, par. 0100 and Fig. 10) comprising: 
receiving, from one or more vision components in a first area of an environment, vision data that captures features of the first area at a first time, including object features of an object that is located in the first area at the first time (see at least camera detecting objects on a conveyor belt upstream of the robot in par. 0072); 
prior to completion of transporting of the object from the first area to a disparate robot workspace, of the environment, that is not captured by the vision data (see at least completing the human interaction before the object gets to the robot in par. 0072): 	transmitting, via one or more networks to the remote client device, a visual representation that is generated based on the vision data that captures the features of the first area at the first time, wherein the visual representation includes an object representation generated based on the object features (see at least simulation of robot and object interaction presented to human teleoperator via GUI or VR in par. 0072), and 
receiving, via the one or more networks and from the remote client device, data that is generated based on one or more user interface inputs, at the remote client device, that are directed at the visual representation, that is generated based on the vision data that captures the features of the first area at the first time, when the visual representation is rendered at the remote client device (see at least gathering human guidance information from human interacting with simulation of the detected object in par. 0072); 
determining, based on the data, one or more object manipulation parameters for manipulating of the object by a robot operating in the robot workspace (see at least preemptively gathering task related information determined from teleoperator input like grasp strategy for picking up an unknown item in par. 0065 and the robot using human guidance information to interact with the object in par. 0072, see also human helping with identification of objects, selection of an existing strategy, and teaching the robot a new strategy in advance of interacting with the object in par. 0100); and 
causing the robot to manipulate the object, in accordance with the one or more object manipulation parameters (see at least causing the robot to interact with the object in accordance with the human guidance information in par. 0072, see also human helping with identification of objects, selection of an existing strategy, and teaching the robot a new strategy in advance of interacting with the object in par .0100), 
wherein the object is within the robot workspace after transporting of the object from the first area to the robot workspace and at a second time that is subsequent to the first time (see at least conveyor belt used to convey objects to the robot and robot interacts with the object after the upstream camera has detected it in par. 0072).
detecting, using one or more robot sensors, that the object is within the robot workspace, wherein the one or more robot sensors are in addition to the vision components in the first area of the environment (see at least robot using computer vision to detect and identify items in its workspace and select which one to pick up next in par. 0022 in addition to having camera upstream on a conveyor belt to detect objects before they get to the robot in par. 0072), and 
Menon does not appear to explicitly teach the following, but Goldberg does teach: 
wherein the robot manipulates the object in accordance with the one or more object manipulation parameters responsive to the robot detecting, using one or more robot sensors, that the object is within the robot workspace (see at least robot cameras used to detect location of food items on conveyor and these signals are used to trigger action to retrieve food item from end portion of conveyor in par. 0080)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Menon to incorporate the teachings of Goldberg wherein the robot is triggered to retrieve food items when they are detected at the end portion of the conveyor that is reachable by the robot. The motivation to incorporate the teachings of Goldberg would be to enable the system to select the most desirable action for the robot based on the location of the food on the conveyor (see par. 0080), which improves efficiency.
	
Regarding Claim 2, Menon as modified by Goldberg teaches the method of claim 1 (see Claim 1 analysis). Menon further teaches wherein determining the one or more object manipulation parameters is also prior to completion of transporting of the object from the first area to the robot workspace (see at least human interaction being completed before the object gets to the robot in par. 0072)
	Regarding Claim 3, Menon as modified by Goldberg teaches the method of claim 1 (see Claim 1 analysis). Goldberg further teaches:
wherein the one or more object manipulation parameters include a grasp pose for grasping of the object (see at least grasping strategy including grasp pose in par. 0022 and the human providing human guidance information by providing a grasp strategy in advance of needing to pick up item C in par. 0065), and wherein causing the robot to manipulate the object, in accordance with the one or more object manipulation parameters, comprises: 
causing an end effector of the robot to traverse to the grasp pose, and attempt a grasp of the object after traversing to the grasp pose (see at least causing the gripper to attempt to pick up the item being part of a grasp strategy in par. 0022).

	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al (US 20190339693) in view of Goldberg et al (US 20200238534) and Ikeda et al (US 20130329954)
Regarding Claim 4, Menon as modified by Goldberg teaches the method of claim 1 (see Claim 1 analysis). Menon further teaches wherein the data defines one or more poses and/or one or more points relative to a first reference frame (see at least detecting position of objects on the conveyor by a camera in par. 0072, the camera’s reference frame is interpreted as the first reference frame).
Menon and Goldberg do not appear to explicitly teach the following, but Ikeda does teach and wherein generating the one or more object manipulation parameters comprises:
transforming the one or more poses and/or the one or more points (see at least position (X, Y) of the workpiece W in par. 0060) to a robot frame that is disparate from the reference frame (see at least “The positional information includes a position (X, Y) of the workpiece W on the conveyer 10 and a rotation angle (.theta.) of the workpiece W. …The visual sensor 100 and the robot control device 200 are previously calibrated so as to be able to output the measured positional information on each workpiece W as the value of the robot coordinate system” in par. 0060 interpreted as transforming a workpiece position point from the visual sensor frame to the robot frame); and
using the transformed poses and/or points in generating the object manipulation parameters (see at least “the arm (picking) position of the robot 300 is defined in an X-coordinate (the conveying direction of the conveyer) and a Y-coordinate (the direction orthogonal to the conveying direction of the conveyer)” in par. 0060; the arm picking position of the robot is interpreted as an object manipulation parameter).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Menon as modified by Goldberg to incorporate the teachings of Ikeda wherein positions of work piece position is converted from vision sensor data to the robot’s coordinate system. The motivation to incorporate the teachings of Ikeda would be to translate the data taken by the vision sensor to a form in which “the rotation angle of the arm of the robot 300 and the like are properly controlled based on the information” (see par. 0060), and the robot can accurately perform the determined pose.


Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menon as modified by Goldberg, and further in view of Porter et al (US 10766137).
Regarding Claim 5, Menon as modified by Goldberg teaches the method of claim 1 (see Claim 1 analysis). Buehler further teaches further comprising:
 subsequent to causing the robot to manipulate the object:
determining, based on additional sensor data from one or more additional sensors a measure of success of the manipulation (see at least using force or pressure sensors on the robot hand to determine success or failure of operations such as grasps in par. 0028); 
Menon and Goldberg do not appear to teach the following, but Porter does teach 
generating a positive training instance based on the measure of success satisfying a threshold (see at least “For example, after using the classifier (or human input) to identify that the recorded observations represent greater than a threshold degree of success at the task, the robotic control system 220 may determine to store these as examples of success in the training data repository” in col. 15 lines 47-51); and
training a machine learning model based on the positive training instance (see at least “as such, when the outcome of block 402 (or multiple instances of block 402) indicates such performance, some embodiments of block 403 can involve using the recorded observation to update the parameters of the trained classifier” in col. 15 lines 52-55, updating the parameters is interpreted as training a machine learning model).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Menon as modified by Goldberg to incorporate the teachings of Porter wherein the robot machine learns how to successfully grasp an object by generating and storing examples of successful performance instances in a training data repository for machine learning. The motivation to incorporate the teachings of Porter would be to “to identify other examples of task success with greater precision” (see col. 15 line 45-47) and to train the robot more accurately to perform the task to improve task success.

Regarding Claim 6, Menon as modified by Wagner and Porter teaches the method of claim 5 (see Claim 5 analysis). Menon further teaches wherein the one or more additional sensors include: 
the robot vision components, a torque sensor of the robot, or a weight sensor in the environment (see at least force or pressure sensors in par. 0028 being weight sensors in the robot environment).

Regarding Claim 7, Menon as modified by Goldberg and Porter teaches the method of claim 5 (see Claim 5 analysis). 
Menon and Goldberg do not appear to teach the following, but Porter further teaches:
 wherein generating the positive training instance comprises generating training instance input (see at least “The machine learning classifier 234 is a module configured to learn the parameters that enable it to evaluate the level of success at a particular task that is represented by input data. The training data repository 242 stores training data that can be used to learn these parameters” in col. 10 line 7-13 interpreted to show the training data in the training data repository is training instance input for the machine learning classifier), of the positive training instance (see at least “For example, after using the classifier (or human input) to identify that the recorded observations represent greater than a threshold degree of success at the task, the robotic control system 220 may determine to store these as examples of success in the training data repository” in col. 15 lines 47-51”), based on the vision data or based on robot vision data from one or more robot vision components of the robot (see at least “Data received from the observation system 215 may depict one or more robotic systems 210 performing the task” in col. 10 lines 15-20 and “The observation system 215 includes one or more sensors positioned and configured to observe the robotic system 210 as it performs its tasks. Suitable sensors include image sensors (e.g., cameras)” in col. 7 lines 54-57). Note the data from the observation system is interpreted as vision data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Menon as modified by Goldberg to incorporate the teachings of Porter wherein the robot machine learns how to successfully grasp an object by generating and storing examples of successful performance instances in a training data repository for machine learning. The motivation to incorporate the teachings of Porter would be to “to identify other examples of task success with greater precision” (see col. 15 line 45-47) and to train the robot more accurately to perform the task to improve task success.
Regarding Claim 8, Menon as modified by Goldberg and Porter teaches the method of claim 7 (see Claim 7 analysis).  
Menon and Goldberg do not appear to teach the following, but Porter further teaches wherein generating the positive training instance comprises generating training instance output, of the positive training instance, based on the object manipulation parameters (see at least “In some embodiments, the external training data 241 can include human-provided labels (e.g., A or B preferences, success level scores, or binary success/failure indications) on data received from the observation system 215” in col. 10 lines 20-23; the labels are interpreted as output of a training instance, and the data received from the observation system is interpreted as the input).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Menon as modified by Goldberg to incorporate the teachings of Porter wherein the robot machine learns how to successfully grasp an object by generating and storing examples of successful performance instances in a training data repository for machine learning. The motivation to incorporate the teachings of Porter would be to adjust parameters of the classifier to “produce an expected output when provided with a corresponding input” (see col. 10 line 27-29) and to train the robot more accurately and quickly get to satisfactory performance of a task.
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menon as modified by Goldberg and Porter, and further in view of Buehler et al (US 20130346348).
Regarding Claim 9, Menon as modified by Goldberg and Porter teaches the method of claim 8 (see claim 8 analysis). 
Menon, Goldberg, and Porter do not appear to explicitly teach the following but Buehler does teach further teaches further comprising:
subsequent to training the machine learning model based on the positive training instance (see at least execution mode in par. 0080 interpreted to be subsequent to training). 
processing, using the machine learning model, additional vision data that captures an additional object (see at least “Alternatively, the routines may be programmed into the robot at the outset and altered, as necessary, during training as noted above. If the robot, in training or execution mode, detects an object that does not have an associated special manipulation routine, it may execute a generic pick-up or other manipulation routine.” par. 0080 and steps 600-604 in Fig. 6 interpreted as processing vision data that captures an object with a machine learning model); Note an object that does not have an associated special manipulation routine is interpreted as an additional object, and it is obvious for the robot to start with the generic routine and alter as necessary while performing the adjustments taught by the method of Fig. 6.  
generating, based on the processing, one or more predicted object manipulation parameters for the additional object (see at least step 608 in Fig. 6 interpreted as generating a predicted grasp point manipulation parameter); and
causing the robot to manipulate the additional object in accordance with the one or more predicted object manipulation parameters (see at least step 614 in Fig. 6 interpreted as causing the robot to manipulate the object). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Menon as modified by Goldberg and Porter to incorporate the teachings of Buehler wherein the system uses the machine learning model to predict object manipulation parameters for new objects it does not recognize. The motivation to incorporate the teachings of Buehler would be to enable the model to learn special routines for objects not previously encountered (see par. 0080), which makes the system more robust.

Regarding Claim 10, Menon as modified by Goldberg, Porter, and Buehler teaches the method of claim 9 (see Claim 9 analysis). Buehler teaches further comprising:
transmitting, to the remote client device or to an additional remote client device (see at least “Further, the robot may receive information via traditional user input devices such as keyboard, mouse, or touch screen, which may be…provided in a separate control facility in communication with the robot” in par. 0034), a visual indication of the predicted object manipulation parameters (see at least step 606 of Fig. 6 described in par. 0078);
receiving, from the remote client device or the additional remote client device, an indication that affirmative user interface input was received responsive to presentation of the visual indication of the predicted object manipulation parameters (see at least YES at step 608 of Fig. 6 and “may be iterated until the user is satisfied with the grasp point and gripper orientation shown in the visual display” in par. 0078 interpreted as the user indicating satisfaction on the remote computer); 
wherein causing the robot to manipulate the additional object in accordance with the one or more predicted object manipulation parameters is responsive to receiving the indication that affirmative user interface input was received (see at least step 614 in Fig. 6 interpreted as causing the robot to manipulate the object in response to receiving affirmative (YES) indication in step 608). Note the interpretation here is that it would be obvious for Buehler to apply the method steps of Fig. 6 to the additional object explained in Claim 9 analysis.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Menon as modified by Goldberg and Porter to incorporate the teachings of Buehler wherein the system uses the machine learning model to predict object manipulation parameters for new objects it does not recognize, and gets a user to confirm the manipulation parameters before interacting with the object. The motivation to incorporate the teachings of Buehler would be to avoid potential dangers involved with bringing the robot in contact with the object at a bad grasp point (see par. 0078)

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menon as modified by Goldberg, Porter, Buehler and further in view of Watts et al (US 9802317; hereinafter referred to as Watts).
Regarding Claim 11, Menon as modified by Goldberg, Porter, and Buehler teaches the method of claim 10 (see Claim 10 analysis). Buehler further teaches further comprising:
generating, based on the processing, a confidence measure for the one or more predicted object manipulation parameters (see at least “assesses internally whether it can successfully detect the object with the selected approach, and only shows good results to the user. If the robot is not confident in its learning and detection outputs--e.g., an applied detection approach does not produce valid results, or the results do not satisfy a success criterion” in par. 0070);
Menon as modified by Goldberg, Porter, and Buehler does not appear to explicitly teach the following, but Watts does teach:
wherein transmitting the visual indication of the predicted object manipulation parameters (see Fig. 6) is responsive to the confidence measure failing to satisfy a threshold confidence measure (see at least “If the control system determines that a confidence score associated to the virtual boundary line is lower than a predetermined confidence threshold, the control system may determine that it should request remote assistance with an identification of the virtual boundary line in col. 22 lines 17-21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Menon as modified by Goldberg, Porter, and Buehler to incorporate the teachings of Watts wherein human assistance is requested responsive to the confidence score being below a threshold. The motivation to incorporate the teachings of Watts would be to “enable the control system to learn from its mistakes and/or receive acknowledgement for its correct perception of objects in a timely, efficient manner” (see col. 6 lines 30-33).
	Regarding Claim 12, Menon as modified by Goldberg and Porter teaches the method of claim 8 (see claim 8 analysis), further comprising:
Menon, Goldberg, and Porter do not appear to teach the following, but Buehler does teach further comprising:
subsequent to training the machine learning model based on the positive training instance (see at least “To facilitate the robot's autonomous performance of tasks in execution mode, the task-execution module 268 may utilize representations of tasks, and of objects to which the tasks pertain, that have been specified during training mode” in par. 0043; and “in some embodiments, the visual representation of an object informs the robot beyond the purpose of detecting and localizing that type of object in images… The robot may learn these special routines during training, and associate them with particular visual representations. Alternatively, the routines may be programmed into the robot at the outset and altered, as necessary, during training as noted above.” in par. 0080), further comprising. Note execution mode is interpreted to be subsequent to training, when the robot executes what it learns in training mode on additional objects. 
processing, using the machine learning model, additional vision data that captures an additional object (see at least steps 600-604 in Fig. 6 interpreted as processing vision data that captures an object);
generating, based on the processing, one or more predicted object manipulation parameters for the additional object (see at least step 608 in Fig. 6 interpreted as generating a predicted grasp point manipulation parameter); and
transmitting, to the remote client device or to an additional remote client device, a visual indication of the predicted object manipulation parameters (see at least Fig. 6 step 608 and par. 0078).
Buehler does not explicitly disclose indicating alternate object manipulation parameters on the user interface, but Watts does teach:
receiving, from the remote client device or the additional remote client device , an indication of alternate object manipulation parameters defined via user interface input received responsive to presentation of the visual indication of the predicted object manipulation parameters (see at least Fig. 8 and  “In this scenario, a human user may select the option to “Adjust” the virtual boundary like 808 and then proceed to drag the virtual boundary line to the right until it corresponds to the actual boundary, so as to enable the control system to instruct the robotic manipulator to manipulate each of the two boxes” in col. 30 lines 59-64); and
causing, responsive to receiving the alternate object manipulation parameters, the robot to manipulate the additional object in accordance with the one or more alternate object manipulation parameters (see at least “so as to enable the control system to instruct the robotic manipulator to manipulate each of the two boxes” in col. 30 lines 63-64 interpreted as causing the robot to manipulate the object in accordance with the new virtual boundary line). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Menon as modified by Goldberg, Porter, and Buehler to incorporate the teachings of Watts wherein the object manipulation parameters are adjusted on the user interface. The motivation to incorporate the teachings of Watts would be to correct the robot remotely when it mistakenly identifies things like tape, creases, or other features to be edges or boundary lines (see col. 6 lines 16-33). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menon as modified by Goldberg, and further in view of Watts.
Regarding Claim 13, Menon as modified by Goldberg teaches the method of claim 1 (see Claim 1 analysis). Buehler, Ikeda, and Wagner fail to explicitly teach the following, but Watts does teach wherein the object representation is a rendering of the object wherein the rendering is generated based on the object features (see at least boxes in Fig. 7 with virtual corners 708 and 710 interpreted as the rendering) and omits one or more features, of the object, that are visible in the vision data (Fig. 7 is interpreted to omit the other corners of the boxes that are not rendered, but are visible in the vision data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Menon as modified by Goldberg to incorporate the teachings of Watts wherein only specific features are rendered on the screen to emphasize the features for which the robot needs assistance. The motivation to incorporate the teachings of Watts would be to quickly draw the user’s attention to the object features for which the robot needs assistance.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Menon.
Regarding Claim 14, Watts teaches: A method (see at least Figs. 3 and 5), comprising:
receiving, from one or more vision components (see also the sensor being a camera or optical sensor in col. 4 lines 29-36; sensor 106 in Fig. 2B interpreted as the vision component and ) in an environment (see at least sensor 106 in Fig. 2B), vision data that captures features of the environment, including object features of an object that is located in the environment (see at least Fig. 3 step 300 and “Within examples, the model may be a 3D volumetric model of the one or more objects. Within additional examples, the model may be a 2D image of a façade of the one or more objects” in col. 18 lines 59-62; see at least sensor data in col. 11 lines 1-10 interpreted as the control system receiving vision data from sensor 106 ); 
generating, based on processing the vision data using a machine learning model (see at least “can enable the control system to learn from its mistakes and/or receive acknowledgement for its correct perception of objects in a timely, efficient manner” in col. 6 lines 29-33): 
a predicted object manipulation parameter for the object (see at least “the computing device may identify line, corner, contour and plane features, and use these features in accordance with a method for box hypotheses generation” in col. 14 lines 29-32 and “virtual boundary line (and for each other identified virtual boundary line and/or identified object hypothesis, if there are other such identifications made)” in col. 22 lines 9-11; virtual boundary lines and box hypotheses are interpreted as predicted object manipulation parameters  ), and
a confidence measure for the predicted object manipulation parameter (see at least “the control system may determine a confidence score for the virtual boundary line” in col. 22 lines 9-11); 
determining whether the confidence measure, for the predicted object manipulation parameter, satisfies a threshold confidence measure (see at least “if the control system determines that a confidence score associated to the virtual boundary line is lower than a predetermined confidence threshold, the control system may determine that it should request remote assistance with an identification of the virtual boundary line” in col. 22 lines 17-21);
responsive to determining the confidence measure fails to satisfy the threshold confidence measure:
transmitting, via one or more networks (see at least “For instance, in some implementations of the example method, human users operating multiple remote assistor devices in a local network (e.g., local to a warehouse) and/or a wider-area network” in col. 27 lines 34-37) to a remote client device (see at least remote assistor device 412 in Fig. 4), an object representation of the object that is generated based on the object features and a visual indication of the predicted object manipulation parameter (see at least Fig. 5 step 500, receiving from the control system is interpreted as transmitting to the remote client device),
receiving, via the one or more networks and from the remote client device (see step 502 in Fig. 5), data that is generated based on one or more user interface inputs, at the remote client device (see at least step 504 in Fig. 5), responsive to rendering the object representation and the visual indication at the remote client device (see at least steps 502-506 in Fig. 5, the virtual boundary line is interpreted as the object manipulation parameter). Note the interpretation here (and for all claims below), is that while par. 0048 and Figures show an embodiment where the screen is on the robot, par. 0034 discloses the user input devices being in a separate control facility and in communication with the robot, which is interpreted to read on transmitting and receiving input from a remote client device
determining, based on the data, to utilize either the object manipulation parameter or an alternative object manipulation parameter (see at least “At block 506, the remote assistor device sends, to the control system, a response to the request including the modification to the virtual boundary line. In line with the discussion above, the response may include instructions executable by the control system to cause the robotic manipulator to perform the task based on the modification to the virtual boundary line” in col. 29 lines 18-24, the modified virtual boundary line is interpreted as the alternate object manipulation parameter and the control system causing the manipulator to perform the task based on the modified virtual boundary line is interpreted as determining to utilize the alternate object manipulation parameter), and
causing a robot to manipulate the object in accordance with the determined object manipulation parameter or the alternative object manipulation parameter (see at least “the control system may cause the robotic manipulator to perform the task by sending instructions to the robotic manipulator that includes information indicative of how to perform the task using the modified virtual boundary line” in col. 24 lines 22-26); and responsive to determining the confidence measure satisfies the threshold confidence measure:
causing the robot to manipulate the object in accordance with the object manipulation parameter, and without transmitting the visual indication to any remote client device for confirmation prior to manipulating the object in accordance with the object manipulation parameter (see at least “On the other hand, if the control system determines that a confidence score associated to the virtual boundary line is greater than the predetermined confidence threshold, the control system may not request remote assistance” in col. 22 lines 21-25).
Watts does not appear to explicitly teach the following, but Menon does teach: 
the predicted object manipulation parameter being a predicted grasp pose for grasping the object or a waypoint to encounter in traversing a robot to interact with the object (see at least robot predicting grasp strategy to pick up an item including the pose of the gripper and a waypoint to position the gripper above the item prior to gripping in par. 0022 )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Watts to incorporate the teachings of Menon wherein predicted grasp strategy includes the pose of the gripper and waypoints to get to the item to grasp. The motivation to incorporate the teachings of Menon would be to attempt its own grasp before unnecessarily requesting human assistance (see par. 0065), which improves throughput.
Regarding Claim 15, Watts as modified by Menon teaches the method of claim 14 (see Claim 14 analysis). 
Watts teaches determining whether the confidence measure, for the predicted object manipulation parameter, satisfies the threshold confidence measure (see at least “if the control system determines that a confidence score associated to the virtual boundary line is lower than a predetermined confidence threshold, the control system may determine that it should request remote assistance with an identification of the virtual boundary line” in col. 22 lines 17-21);
Watts does not appear to teach the following, but Menon teaches wherein the vision components are in a first area of the environment, and wherein determining to request human guidance occurs prior to transporting of the object to a disparate robot workspace of the robot (see at least robot getting human guidance prior to the object on the conveyor belt reaching the robot in par. 0072)
Given that Watts teaches a confidence threshold to trigger a request for human assistance, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Watts to incorporate the teachings of Menon wherein the human assistance is requested and received before the object reaches the robot on a conveyor belt. The motivation to incorporate the teachings of Menon would be to eliminate the latency of human teleoperation (see par. 0072).
Allowable Subject Matter
Claim 18 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art comes from Menon, Watts, Porter, and Buehler but the prior art alone or in combination does not appear to teach ”determining whether to include, in the visual representation, a visual indication of the predicted object manipulation parameter, based on whether the confidence measure satisfies a lower bound threshold confidence measure;” in combination with all of the other limitations in the claim.
Claim 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art comes from Menon, Watts, Porter, and Buehler but the prior art alone or in combination does not appear to teach ” transmitting, to the remote client device, the visual indication of the predicted object manipulation parameter, is further responsive to determining that the confidence measure satisfies a lower bound threshold confidence measure that is less indicative of confidence that the threshold confidence measure.” in combination with all of the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vijayanarasimhan et al (US 9914213) discloses deep machine learning methods for robotic grasping including a user identifying on a GUI a desired object semantic feature to grasp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./          Examiner, Art Unit 3666                                                                                                                                                                                              /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664